Title: From Thomas Jefferson to John Pendleton, Jr., 26 February [1793]
From: Jefferson, Thomas
To: Pendleton, John, Jr.



Sir
Philadelphia Feb. 26. [1793]

I have duly received your favor of the [13th. inst. and am?] sorry I cannot furnish you from hence with [what?] you desire, as it is lodged at Monticello, [where no other?] person can turn to it but myself. I  will [keep it?] in mind, and on my first return [there endeavor?] to send it to you. I am with great esteem Sir your most obedt. servt.

Th: Jefferson

